Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 8/10/2022.

The application has been amended as follows: 

	IN THE CLAIMS:
		Claim 12 is cancelled.

	Claim 12 is cancelled because it is withdrawn as being a non-elected invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the features of the independent claims wherein the crystal structure of an amorphous silicon film is changed (to polysilicon or otherwise) by irradiating with an atmospheric pressure plasma at room temperature wherein the step of generating the plasma under the atmospheric pressure is done by energizing high voltage electrodes of a discharge tube at a frequency of 5 kHz to 20 kHz and a voltage of 5,000 volts to 10,000 volts for an irradiation time of 20 minutes to 1 hour while flowing gas for plasma generation through an inside of the discharge tube at a flow rate of 30 ml/sec to 100 ml/sec.
The closest prior art is Ohmi, “Low-Temperature Crystallization of Amorphous Silicon by Atmospheric Pressure Plasma Treatment in H2/He or H2/Ar Mixture”, 2006 in view of Sheel, US 2006/0141290 A1, Laroussi, “Room-Temperature Atmospheric Pressure Plasma Plume for Biomedical Applications”, 2005, Jewett, US 2005/0194099 A1, Lengsfeld, “Step-by-Step Excimer Laser Induced Crystallization of a-Si:H”, 2000, and Tomikawa, JP H02-080577 (the citations to Tomikawa are in reference to the machine translation provided by JPlatPat provided 5/12/2022).
Ohmi teaches crystallizing an amorphous silicon film where the films have polycrystalline ring patterns and are imaged having multiple crystals (abstract, pg. 8489 section 3.2, and Fig. 5), where the films are prepared using atmospheric-pressure thermal chemical vapor deposition, i.e. a CVD method, on a wafer or substrate, using a film formation gas that includes SiH4 and H2 diluted with He (pg. 8488, section 2), indicating that the film formation gas includes helium. They teach that the a-Si film is exposed to atmospheric-pressure plasma in a chamber to crystallize the films and the pressure during the process is 0.1 MPa or 750 Torr using an H2/He gas (abstract, pg. 8488, section 2, and Table I). They teach that the film is formed and treated in the same reaction chamber (pg. 8488, section 2). Ohmi teaches using a plasma frequency of 150 MHz from a very high frequency supply with a treatment time of 1-30 minutes (pg. 8488, section 2).
Ohmi does not teach that the plasma is at room temperature, using a discharge tube, the claimed frequency, voltage, or flow rates, ascertaining the changing of the crystal structure using Raman spectroscopy analysis, or using a non-air tight vacuum chamber.
Sheel provides the suggestion to use a non-thermal atmospheric pressure plasma using helium gas because Sheel teaches that such a plasma is capable of crystallizing a titania film at temperatures below 100°C, such that it overlaps a range including room temperature, where the plasma can be generated using helium, and where helium provides the most stable and flexible configured plasma systems and the best film quality (abstract, 0011-0013, 0015, 0017, 0021-0022, 0024, and 0030), and because Ohmi desires a low temperature process that uses helium as a plasma generation gas (abstract). 
Laroussi provides the suggestion to have generated the plasma using a discharge tube because Laroussi teaches that such a plasma generating device is capable of forming a room temperature, non-equilibrium atmospheric pressure plasma using helium gas (title, abstract, pg. 113902-1, and Fig. 1) such that it will yield the desired and predictable result of forming the low temperature plasma desired by Ohmi in view of Sheel for increasing the crystallinity of the film without adding heat to the process, where any heat needed for the crystallization can be provided by the heating stage of Ohmi. Laroussi further teaches using a frequency in the range of 1-10 kHz, a helium gas flow rate of 1-10 l/min (about 16.7-167 mL/s), and a voltage of 6 kV (pg. 113902-1 and pg. 113902-2). 
Jewett provides the suggestion to have formed the discharge tube from a cylindrical metal tube having dielectric breaks because Jewett teaches that such a plasma source has benefits over a dielectric tube such as enhanced performance and durability (abstract, 0011, 0023-0024, and Fig. 1). 
Lengsfeld provides the suggestion to have monitored the crystal state of the silicon film by measuring the Raman spectrum of the silicon layer before and after plasma processing because Lengsfeld indicates that Raman spectroscopy is capable of assessing the crystallinity of a silicon film where spectra are taken before and after a process used to crystallize the film for the purposes of determining the crystallinity (abstract, pg. 1680-1682, Fig. 1, and Fig. 4), such that it will be expected to provide the desired and predictable result of determining the degree of crystallinity of the silicon film to ensure that the final film has the desired crystallinity, i.e. where plasma processing can be repeated if the Raman spectrum indicates that the film does not have the desired crystallinity.
Tomikawa provides the suggestion to have performed the atmospheric pressure CVD process and plasma annealing step in a device or chamber that does not require a vacuum chamber or vacuum exhaust because Tomikawa indicates that such vacuum systems are expensive and that a-Si can be deposited by AP CVD without a vacuum chamber or system because it is an atmospheric pressure process (overview, pg. 5, pg. 7, and pg. 9) such that it will be expected to provide the desired and predictable result of successfully performing the atmospheric pressure deposition of a-Si and plasma annealing since the plasma annealing is also done at atmospheric pressure as desired by Ohmi in view of Sheel, Laroussi, Jewett, and Lengsfeld while not requiring expensive equipment.
Therefore, while Laroussi provides a plasma via a discharge tube that has a frequency, voltage, and gas flow rate within or overlapping the claimed range, there is no teaching or suggestion that using such plasma conditions will successfully change the crystal structure of an amorphous silicon film because Ohmi is the only reference to specifically change the crystal structure of the film and they use a significantly higher frequency of 150 MHz (compared to the 1-10 kHz of Laroussi). Therefore, the prior art provides no teaching or suggestion to change the crystal structure of an amorphous silicon film using the claimed atmospheric pressure plasma at room temperature using the claimed frequency, voltage, time, and flow rate and therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718